LEWIS, J. (dissenting).
This action was brought by Isaac E. Dean, as president of the Ontario Improvement & Gas Company, Limited. ' It is alleged in the complaint that the plaintiff is an association organized under the laws of the state of New York, and that Isaac E. Dean is its president, and brings this action as such, for the benefit of said plaintiff association. The action was upon an account for goods sold to the defendants as copartners. The defendants, by their answer, denied the sale and delivery of the goods to them by the plaintiff, and further denied that the plaintiff was an association organized under the laws of the state of New York, and alleged that the plaintiff had not . legal capacity to sue or maintain an action as president of the Ontario Improvement & Gas Company, Limited, for the benefit of said company, for the reason that said company was not an unincorporated association consisting of seven or more persons. It appearing upon the trial of the action *1006that the Ontario Improvement & Gas Company, Limited, was not an unincorporated association, but that it was a-corporation incorporated under the laws of the state of New York, the trial court held that the plaintiff could not maintain the action. By permission of the court, the plaintiff withdrew a juror, and thereupon applied to the special term for an order substituting in the place and stead of the plaintiff a corporation by the name of Ontario Improvement & Gas Company, Limited. The motion was denied, and the plaintiff appealed.
While a joint-stock company or association and a corporation may have some attributes alike, there is an inherent difference between them. The former is an association of individuals who have united their interests in a joint business. Usually, as a matter of convenience, a name is chosen in which to carry on the business. Such associations, in their main features, are simply partnerships. The individual rights and liabilities of the members or associates are neither lost nor merged in the association. Certain rights and privileges have been conferred upon such associations by statute, and obligations have been in like manner imposed upon them. When composed of seven or more persons, actions in their behalf may be maintained in the name of the president or treasurer. Code Civ. Proc. § 1919. Actions by corporations are maintained in their corporate name, and not in the name of the president or treasurer. The identity of the stockholders is merged in the corporation. There does not seem to be any more propriety in substituting a corporation in the place of the plaintiff than there would be in substituting one corporation for another. Had this been a case of misnomer of the plaintiff simply, there would have been no difficulty in the way of- the court granting the plaintiff’s application. That is what was held in the case of Bank v. Magee, 20 N. Y. 355. There the cause of action belonged to Charles Cook, a private banker. The action was commenced in the name of the Bank of Havana. That was the name Mr. Cook had assumed in which to do his banking business. It was held that an order permitting the substitution of Mr. Cook’s real name in place of the assumed business name was properly allowed. Had it appeared that the Bank of Havana was a corporation, and owned the claim, and the action had been brought in the name of Charles Cook, a different question would have been presented. It has been frequently held that the addition of the word “executor,” or “administrator” to the name of the plaintiff was immaterial, the addition being merely a description of the person.
The question of the right of the plaintiff to maintain the action was properly raised by the defendants’ answer. The cases of Davis v. Mayor, etc., 14 N. Y. 506-526, and Bassett v. Fish, 75 N. Y. 303, are authorities sustaining the special term order.
The order appealed from should be affirmed, with $10 costs and disbursements.